Citation Nr: 0023101	
Decision Date: 08/30/00    Archive Date: 09/05/00

DOCKET NO.  99-06 368	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to an increased disability rating for a healed 
avulsion fracture of the coronoid process at the ulnar right 
elbow, currently evaluated as 10 percent disabling.  



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel
INTRODUCTION

The veteran served on active military duty from January 1962 
to January 1964.  

This appeal arises from a January 1998 rating action of the 
San Juan, the Commonwealth of Puerto Rico, regional office 
(RO).  In that decision, the RO granted an increased 
disability rating from 0 percent to 10 percent, effective 
from July 1997, for the service-connected healed avulsion 
fracture of the coronoid process at the ulnar right elbow.  
Also in January 1998, the RO notified the veteran of this 
determination, and the veteran, thereafter, filed an appeal 
for an evaluation greater than 10 percent for this 
service-connected disability.  

Further review of the claims folder indicates that, following 
the January 1998 notice, the veteran also filed a notice of 
disagreement with the effective date assigned to the award of 
a compensable evaluation for his service-connected right 
elbow disability.  The statement of the case which the RO 
furnished to the veteran in November 1998 included a 
discussion of this earlier effective date issue.  In March 
1999, the veteran filed a VA  Form 9, Appeal To Board Of 
Veterans' Appeals.  In August 1999, the veteran submitted a 
statement in which again expressed disagreement with the 
effective date assigned to the award of a 10 percent rating 
for his service-connected right elbow disability.  
Thereafter, however, in a statement dated in May 2000, the 
veteran specifically requested that his earlier effective 
date claim be withdrawn from appellate review.  Consequently, 
this issue is not in appellate status before the Board of 
Veterans' Appeals (Board).  See, 38 C.F.R. § 20.204 (1999).  

REMAND

After reviewing the veteran's claims file, it appears to the 
Board that his substantive appeal of the issue of an 
increased disability rating for a healed avulsion fracture of 
the coronoid process at the ulnar right elbow, currently 
evaluated as 10 percent disabling was not timely filed.  If 
this is the case, the Board has no jurisdiction over the 
appeal and it must be dismissed.  See 38 U.S.C.A. § 
7105(d)(3) (West 1991); 38 C.F.R. §§ 20.101, 20.200 (1999).  
Cf. Marsh v. West, 11 Vet. App. 468, 470 (1998) (Board has no 
jurisdiction to consider merits of an appeal where notice of 
disagreement (NOD) is untimely). 

By a January 1998 rating action in the present case, the RO 
granted an increased disability rating from 0 percent to 
10 percent, effective from July 1997, for the 
service-connected healed avulsion fracture of the coronoid 
process at the ulnar right elbow.  On January 8, 1998, the RO 
notified the veteran of this determination.  On February 24, 
1998, the RO received from the veteran a NOD with this 
assigned disability rating.  On November 7, 1998, the RO 
furnished the veteran with a SOC which addressed the issue of 
entitlement to a disability evaluation greater than 
10 percent for the service-connected healed avulsion fracture 
of the coronoid process at the ulnar right elbow.  
Thereafter, on March 5, 1999, the RO received a VA Form 9, 
Appeal To Board Of Veterans' Appeals, signed by the veteran, 
which included a discussion of his increased rating claim.  

Generally, the substantive appeal must be filed within 60 
days from the date that the agency of original jurisdiction 
(in this case, the RO) mails the statement of the case (SOC) 
to the appellant, or within the remainder of the 1-year 
period from the date of mailing of the notification of the 
determination being appealed, whichever period ends later.  
38 C.F.R. § 20.302(b).  The time for filing may be extended 
at the veteran's request, for good cause shown, but there is 
no indication that such an extension was requested. 38 C.F.R. 
§ 20.303.  Filing additional evidence does not extend the 
time for initiating or completing an appeal.  38 C.F.R. § 
20.304.

Since the Board has raised the jurisdiction issue sua sponte, 
however, the veteran has had no opportunity to respond, or to 
submit argument or evidence on the question.  See 38 U.S.C.A. 
§§ 7104, 7105; 38 C.F.R. § 19.34; cf. 38 C.F.R. § 20.203 
(notice required when Board raises issue regarding adequacy 
of allegations of error of fact or law in substantive 
appeal).  Accordingly, the Board may not decide the issue at 
this time, if doing so prior to hearing from the veteran 
would prejudicially deprive him of administrative "fair 
process."  See Marsh, 11 Vet. App. at 471-72; Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993).  Since the Board cannot assure itself that the 
veteran would be unable to provide a basis for finding his 
appeal timely, it must REMAND the claim to the RO for the 
following action:

	The RO should consider the question of 
the timeliness of the veteran's appeal 
of the denial of an increased disability 
rating for a healed avulsion fracture of 
the coronoid process at the ulnar right 
elbow.  The veteran and his 
representative should be provided with a 
statement of the case and afforded a 
reasonable opportunity to respond 
thereto, if appropriate.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no further action until 
he is informed, but he may furnish additional evidence and 
argument while the case is in remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109 (1995); Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




